Exhibit 10.1

EXECUTION COPY

CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

AGREEMENT effective September 1, 2007, between FCStone, Group, Inc., and Paul G.
Anderson.

1. Employment. FCStone Group, Inc., (hereinafter referred to as “Employer”)
employs Paul G. Anderson (hereinafter referred to as “CEO”) as Chief Executive
Officer of Employer, and CEO accepts full-time employment, upon the terms and
conditions set forth in this Agreement. For purposes of this Agreement, while
Employer shall be the CEO’s employer of record, the term “Employer” shall be
defined as including Employer’s subsidiaries as the context requires. The
agreements contained herein are in consideration of CEO’s continued employment,
and are in place of all previously established agreements and understandings
between the Employer, its subsidiaries and CEO. Without limiting the generality
of the foregoing, this Agreement supersedes and replaces the “Chief Executive
Officer Employment Agreement” dated September 1, 2005, between FCStone, LLC and
Paul G. Anderson.

2. Annual Review. CEO’s performance shall be reviewed each year by the Board of
Directors of Employer (the “Board”), or by the Compensation Committee of the
Board (the “Compensation Committee”). As part of the review, the Board shall
review CEO’s Base Salary and may approve an increase, but not a decrease to
CEO’s Base Salary. Such review shall be completed and communicated to CEO
between the end of Employer’s fiscal year and the annual meeting of the Board.

3. Term of Employment. The term of CEO’s employment under this Agreement
(“Term”) shall begin on September 1, 2007 and shall end on August 31, 2012.
During the Term, Employer’s employment under this Agreement can be terminated by
Employer or CEO pursuant to Paragraphs 9 and 10, respectively.

4. Compensation and Benefits. As compensation for all services by CEO under this
Agreement, CEO shall be entitled to the following compensation during the Term:

a. Base Salary. CEO shall be paid an annualized Base Salary of $550,000, or as
increased by the Board from time to time. Base Salary, as adjusted by the Board,
shall be considered the new Base Salary for purposes of this Agreement. CEO’s
Base Salary shall be payable in accordance with Employer’s regular payroll
practices and shall be subject to applicable required withholding and authorized
deductions. Execution of this Agreement by CEO shall constitute written
authorization for Employer to make the withholdings from CEO’s compensation as
provided by this Sub-paragraph 4(a).

b. Annual Bonus Opportunity. Employer agrees that CEO shall be eligible to
receive an annual performance bonus (“Annual Bonus”) from Employer with respect
to each fiscal year of Employer that ends during the Term, subject to the terms
and conditions as set by the Board or Compensation Committee. Prior to or within
the first 3 months of each fiscal year, the Compensation Committee,

 

1



--------------------------------------------------------------------------------

in consultation with CEO, shall identify the performance and other bonus
eligibility criteria by which CEO’s bonus eligibility shall be determined for
that fiscal year. The amount of any such Annual Bonus shall be determined by the
Board or the Compensation Committee in its discretion, consistent with
Employer’s performance, CEO’s contribution to Employer’s performance and any
other bonus eligibility criteria set for that fiscal year. The parties agree
that the threshold bonus opportunity shall be set at 125% of Base Salary, the
annual target bonus opportunity shall be set at 200% of Base Salary; and there
shall be no cap on the amount of Annual Bonus. The Annual Bonus, if any, shall
be payable within 60 days of the end of the fiscal year in which it was earned.
In order to be eligible to receive the Annual Bonus for a given fiscal year, CEO
must be employed on the last day of the fiscal year in which the Annual Bonus
was earned.

c. Long-Term Incentive Awards. Employer further agrees that CEO shall be
eligible to receive annual long-term incentive (“LTI”) compensation with respect
to each fiscal year of Employer that ends during the Term, subject to the terms
and conditions as set by the Board or Compensation Committee in the FCStone
Group, Inc. Executive Long Term Incentive Plan in effect for the then current
fiscal year. Prior to or within the first 3 months of each fiscal year, the
Board or Compensation Committee, in consultation with CEO, shall identify the
performance and other eligibility criteria by which CEO’s LTI award shall be
determined for that fiscal year. For fiscal year 2008, the Compensation
Committee has agreed to use the same criteria for LTI as used for the Annual
Bonus in Sub-paragraph 4(b) and has agreed that CEO’s LTI opportunity shall be
based on the following schedule (For further details, see the FCStone Group,
Inc. Executive Long Term Incentive Plan Effective Fiscal Year 2008):

 

Annual Threshold LTI Opportunity:   150% of Base Salary Annual Target LTI
Opportunity   300% of Base Salary Annual Maximum LTI Opportunity:   600% of Base
Salary

The Board or Compensation Committee, in its discretion, shall decide whether the
annual LTI will be awarded in the form of a Full-Value Award, such as restricted
stock, or in the form of an Appreciation-Only Award, such as stock settled stock
appreciation rights, or as a combination of Full-Value Awards and
Appreciation-Only Awards. If the annual LTI award is an equity-based award, then
the calculation to determine the number of shares underlying the Full-Value
Award and/or the Appreciation-Only Award shall be determined by calculating the
“fair value” of such award in accordance with Statement of Financial Accounting
Standards No. 123R. The LTI award, if any, shall be awarded within 90 days of
the end of the fiscal year in which it was earned, and shall vest 25% on each of
the first 4 anniversaries of the date of grant. If the LTI award is an
Appreciation-Only Award, the exercise price of such award shall be the fair
market value of a share of Employer’s common stock on the date of grant. In
order to be eligible to receive the LTI award for a given fiscal year, CEO must
be employed on the last day of the fiscal year in which the LTI award was
earned. The parties agree that, with respect to CEO, this Sub-paragraph 4(c)
replaces and supersedes any previous long-term or short-term incentive plans,
programs or policies of Employer or its affiliates in which CEO has been
eligible in the past.

 

2



--------------------------------------------------------------------------------

d. Executive Benefits. CEO will be eligible to participate in all employee and
executive pension and welfare benefit plans and programs, fringe benefits and
perquisites generally available to Employer’s senior executives, as amended from
time to time. CEO will have access to the company aircraft for business travel
as stipulated by company policy and procedures. CEO will be entitled to
first-class air (to the extent that CEO is not using the company aircraft) and
ground travel and accommodations while traveling on business for Employer.

e. Expenses. CEO may incur reasonable expenses in carrying out his duties and
responsibilities under this Agreement and for promoting Employer’s business,
including expenses for entertainment, travel and similar items. Subject to
applicable tax and other laws, Employer will reimburse CEO for all such
reasonable expenses upon CEO’s periodic presentation of an itemized account of
such expenditures, with substantiation, in accordance with Employer’s regular
policies as established from time to time. In addition to the general
reimbursable expenses pursuant to Employer’s policies and practices, CEO also
shall be entitled to prompt reimbursement for the reasonable cost and value of
CEO’s personally owned property and facilities utilized for entertainment on
behalf of Employer, subject to applicable tax laws.

f. Paid Time Off. CEO shall be entitled to earn and carry-over Paid Time Off
(“PTO”) pursuant to Employer’s then-current PTO policy, but in no event shall
CEO be entitled to earn less than 20 days of PTO per year and carry over up to
10 days of unused PTO to be used in the next calendar year. The scheduling of
CEO’s PTO shall be within the sole discretion of CEO, but shall be scheduled to
be consistent with and not conflict with CEO’s duties.

g. Leaves of Absence. CEO shall be granted leaves of absence for sickness,
medical conditions of CEO or members of his family, jury duty, military training
and other reasons deemed appropriate by Employer, as governed by Employer’s
then- current policies.

5. Titles, Duties and Responsibilities, Reporting. During the Term, CEO shall
serve as Employer’s President and Chief Executive Officer and also shall serve
as an officer of such other subsidiaries of Employer as the Board shall direct.
CEO shall be responsible for the general management and operation of Employer
and shall have such other duties as may be from time to time reasonably and
lawfully assigned by the Board. CEO shall report solely and directly to the
Board. CEO further agrees to accept re-election and to serve during all or any
part of the Term as a director of Employer without any compensation therefor
other than that specified in this Agreement, if re-elected to such position by
the shareholders of Employer. Employer shall re-nominate CEO to be a director of
the Board and shall use its best efforts to cause CEO to be re-elected as a
director, subject to approval as required by Employer’s by-laws and governing
Board rules and regulations.

6. Scope of Service. CEO shall devote substantially all of his entire time,
attention and energies to Employer’s business and shall not during the Term be
engaged in any other business activity whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, without the written
permission of the Board. However, CEO may invest and manage his personal assets
in such

 

3



--------------------------------------------------------------------------------

form or manner as will not require CEO’s services in the operation of the
affairs of the companies in which such investments are made. Additionally, CEO
may participate in corporate, trade organization or charitable board memberships
that do not materially conflict with his employment with Employer or materially
interfere with his employment duties, provided that CEO first discloses any such
proposed memberships to the Board.

7. Compliance with Laws, Regulations, Rules and Policies. During the Term, CEO
shall perform CEO’s duties faithfully and diligently and in compliance with all
applicable laws, regulations, Employer policies, handbooks, and manuals, and
reasonable and lawful direction from the Board. Such compliance with laws and
regulations shall include, but not be limited to, compliance with the Commodity
Exchange Act, the rules and regulations of the Commodity Futures Trading
Commission, and the rules and regulations of all exchanges and clearing
corporations on which Employer or other FCStone companies transact business. CEO
shall also comply with all Employer policies respecting ethics, trading in
Employer and affiliated companies’ stock, and all applicable rules and
regulations of the Securities and Exchange Commission.

8. Indemnification. CEO shall be entitled to indemnification by Employer in
accordance with the provisions of Employer’s by-laws and the implementing Board
resolutions as in effect on the date of this Agreement or, if more favorable to
CEO, the provisions of such by-laws as in effect at the time indemnification is
requested. During the Term and during the 6 year period immediately following
the Term, Employer shall maintain a directors’ and officers’ insurance policy
(“D&O Policy”) at the same or greater levels as the levels in the D&O policy in
place on the date this Agreement becomes effective.

9. Termination by Employer. During the Term, Employer may terminate CEO’s
employment if any one or more of the following shall occur:

(a) Death. CEO shall die during the Term; provided, however, that CEO’s legal
representatives shall be entitled to receive (1) CEO’s Base Salary and
reimbursable business expenses incurred up through the date of CEO’s death;
(2) earned but unpaid Annual Bonus, if any, due CEO under this Agreement; (3) a
pro-rata Annual Bonus based on actual bonus, determined and paid out at the end
of the fiscal year, with respect to the fiscal year of Employer during which
death occurs; and (4) any other vested and accrued compensation and benefits due
CEO under this Agreement or other plan, policy, program, agreement or
arrangement of Employer. Upon CEO’s death, he shall become fully vested in all
LTI awards, stock awards options and similar equity rights, and all such rights
shall become immediately exercisable and remain exercisable for one year from
the date of CEO’s death. Employer shall pay the group health insurance
continuation premiums for CEO’s eligible dependents to the extent and for as
long as they are eligible for continuation rights under COBRA.

(b) Disability. CEO shall become physically or mentally disabled, by meeting the
definition of disability under Employer’s Long-Term Disability Insurance Policy
(“LTD Policy”) or, if there is no LTD Policy, as determined by a licensed
physician mutually

 

4



--------------------------------------------------------------------------------

selected by Employer and CEO that CEO is unable substantially to perform his
duties and responsibilities hereunder for (1) a period of 180 consecutive days;
or (2) for shorter periods aggregating 180 days during any twelve-month period
(collectively referred to as the “Disability Period.”). In the event that
Employer and CEO cannot agree on a licensed physician to make the disability
determination, each party shall select a licensed physician and the two licensed
physicians shall select a third licensed physician to make the disability
determination for purposes of this provision. Employer shall continue to pay CEO
his compensation, less any short term disability (“STD) benefits or long-term
disability (“LTD”) benefits that CEO receives through Employer’s STD or LTD
policy or plan, benefits and reimbursable business expenses up through the
Disability Period. The last day of the Disability Period shall be the date of
termination of CEO’s employment for purposes of this Agreement. If Employer
terminates CEO’s employment due to disability, CEO shall receive (1) earned but
unpaid Annual Bonus, if any, due CEO under this Agreement; (2) a pro-rata Annual
Bonus based on actual bonus, determined and paid at the end of the fiscal year,
with respect to the fiscal year of Employer during which disability occurs; and
(3) any other vested and accrued compensation and benefits due CEO under this
Agreement or other plan, policy, program, agreement or arrangement of Employer.
Upon CEO’s disability, he shall become fully vested in all LTI awards, and stock
awards options and similar equity right and all such rights shall become
immediately exercisable and remain exercisable for one year from the date of
CEO’s date of termination. Employer also shall pay the group health insurance
continuation premiums for CEO’s eligible dependents to the extent and for as
long as they are eligible for continuation rights under COBRA.

(c) For Cause. CEO acts, or fails to act, in a manner that provides Cause for
termination of employment. For purposes of this Agreement, the term “Cause”
means (i) any material breach by CEO of any material term of this Agreement;
(ii) the willful and continued failure of CEO to perform his duties hereunder;
(iii) CEO willfully engages in acts of misconduct that materially impact the
goodwill or business of Employer; (vi) CEO willfully breaches a fiduciary trust
for personal profit; or (v) CEO willfully violates any law, rule or regulation;
provided, however, that no termination under (i) or (ii) above shall be
effective unless the CEO does not cure such refusal or failure to the Board’s
good faith satisfaction as soon as practicable after the Board gives the CEO
written notice identifying with specificity such breach or failure (and, in any
event, within 30 calendar days after receipt of such written notice). No act or
failure to act on the part of the CEO shall be considered “willful” unless it is
done, or omitted to be done, by the CEO in bad faith or without reasonable
belief that his action or omission was in the best interest of Employer.

Employer shall give CEO written notice of its decision to terminate CEO’s
employment for Cause and shall state the date of termination within the notice.
If Employer terminates CEO’s employment for Cause, CEO only shall be entitled to
be paid for any unpaid Base Salary, reimbursable business expenses and any
vested and accrued compensation and benefits due CEO under this Agreement or
other plan, program, policy, or agreement of Employer up through the date of
termination and shall be entitled to no further compensation and benefits after
the date of termination.

 

5



--------------------------------------------------------------------------------

(d) Change of Control. In the event of a Change in Control (as defined in the
FCStone Group, Inc. Change in Control Severance Plan, as amended from time to
time (the “CIC Plan”), CEO’s rights to payment upon Employer’s termination of
CEO’s employment for other than Cause (as that term is defined in the CIC Plan),
Disability, or Death or CEO’s termination of his employment for Good Reason (as
that term is defined in the CIC Plan) in connection with a Change in Control
shall be governed by the terms of the CIC Plan. If during the Term, Employer
terminates or amends the CIC Plan in effect as of September 1, 2006, and such
action reduces or eliminates any or all of CEO’s change-in-control benefits,
then Employer shall provide CEO immediately before the effective date of such
action with either a group or individual change-in-control agreement that
provides equivalent, on a benefit by benefit basis, change-in-control benefits
as provided under the CIC Plan.

(e) Without Cause. If Employer terminates CEO’s employment for any reason other
than as described in Sub-paragraphs 9(a)-(d), the termination shall be deemed a
termination Without Cause. Employer shall give CEO written notice of its
decision to terminate CEO’s employment Without Cause and shall state the date of
termination within the notice. In that event, CEO shall receive (1) any unpaid
Base Salary and reimbursable business expenses due up through the date of
termination; (2) earned but unpaid Annual Bonus, if any, due CEO under this
Agreement; (3) a pro-rata Annual Bonus based on actual bonus, determined and
paid at the end of the fiscal year, with respect to the fiscal year of Employer
during which the termination occurs; (4) a lump-sum cash payment equal to 200%
of the sum of CEO’s current annual Base Salary and his prior year Annual Bonus;
and (5) any other vested and accrued compensation and benefits due CEO under
this Agreement or other plan, policy, program, agreement or arrangement of
Employer. Upon CEO’s termination Without Cause, he shall become fully vested in
all LTI awards, stock awards, options and similar equity rights, and all such
rights shall become immediately exercisable and remain exercisable for 2 years
from the date of CEO’s termination. In addition, Employer also shall pay retiree
health insurance premiums for CEO and his eligible dependents for 2 years. If
Employer’s retiree health insurance benefits is not equal to or greater than
Employer’s retiree health insurance benefits in effect on the effective date of
this Agreement, or if Employer does not offer retiree health insurance benefits
at the time of termination of CEO or at any time during the 2-year period
immediately following the date of termination of CEO’s employment, then Employer
shall provide CEO and his eligible dependents with alternative health insurance
coverage equal to the retiree health insurance coverage in effect on the
effective date of this Agreement for the 2-year period. (For example, if
Employer ceases to offer retiree health insurance benefits one year after the
date of the termination of CEO’s employment, then Employer will provide CEO with
alternative health insurance coverage for the next year.)

10. Termination by CEO. CEO may terminate his employment under this Agreement
with or without Good Reason on 30 days written notice to Employer. Termination
by CEO for “Good Reason” shall mean any of the following occurring, without
CEO’s prior written consent, within the 90 day period immediately preceding
CEO’s written notice to Employer of his intent to terminate his employment
(i) the assignment to CEO of any duties materially inconsistent with Paragraph
5, or any other action by the Board that results in a diminution in the CEO’s
position, authority, duties or responsibilities, other than an isolated,
insubstantial and inadvertent

 

6



--------------------------------------------------------------------------------

action that is not taken in bad faith and is remedied by the Board within a
reasonable time after receipt of notice thereof from CEO; (ii) any requirement
by Employer that the CEO’s services be rendered primarily at a location or
locations other than within the greater Des Moines or the greater Kansas City
metropolitan area and for other than a de minimis period of time; (iii) any
material breach of this Agreement by Employer that is not remedied by Employer
as soon as practicable after CEO provides the Board with written notice
identifying such breach or failure (and in any event within 30 calendar days
after receipt of such written notice); or (iv) any failure by Employer to comply
with any provision of Paragraph 4, other than an isolated, insubstantial and
inadvertent failure that is not taken in bad faith and is remedied by Employer
promptly after receipt of notice thereof from CEO; (v) failure of Employer or
the Board to re-nominate CEO to be a member of the Board; and (vi) failure of
Employer to obtain the assumption in writing of its obligation under this
Agreement by any successor to all or substantially all of the assets of Employer
within 15 days after a merger, consolidation or similar transaction.

In no event shall a termination of CEO’s employment for Good Reason occur unless
CEO gives written notice to Employer in accordance with Paragraph 17 stating
with specificity the events or actions that constitute Good Reason (a “Good
Reason Notice”). In addition, CEO shall provide the Good Reason Notice to
Employer during the 90-day period immediately following the date that the events
or actions constituting Good Reason first became known to CEO. CEO shall provide
Employer with an opportunity to cure (if curable) the events or actions
constituting Good Reason within a reasonable period of time, but at least 30
days from the date on which Employer receives the Good Reason Notice.

In the event that CEO terminates his employment for Good Reason, such
termination shall be treated the same as a termination by Employer Without Cause
and CEO shall be entitled to the same compensation and benefits as provided
under Sub-paragraph 9(e).

If CEO terminates his employment with Employer without Good Reason, then such
termination shall be treated the same as a termination by Employer for Cause and
CEO shall only be entitled to the compensation and benefits as provided under
Sub-paragraph 9(c) Notwithstanding anything contained in this Agreement to the
contrary, upon CEO’s termination of employment due to retirement under
Employer’s tax-qualified defined benefit plan, CEO shall become fully vested in
all LTI awards, stock awards, options and similar equity rights, and all such
rights shall become immediately exercisable and remain exercisable for 2 years
from the date of CEO’s retirement.

11. No Mitigation. CEO shall not be required to mitigate the amount of any
payment provided in accordance with Paragraphs 9 and 10 by seeking other
employment or otherwise, nor shall the amount of any payment provided for
hereunder be reduced by any compensation earned by CEO as the result of
employment by another employer after the date of termination of employment by
Employer.

 

7



--------------------------------------------------------------------------------

12. Disclosure of Proprietary Information.

(a) CEO understands and acknowledges that the success of the Employer’s business
in large part depends upon the development, use and protections of certain
Proprietary Information which has been developed at substantial expense by
Employer and/or its affiliates, and which Employer and/or its affiliates will
continue to refine and develop during CEO’s employment and thereafter.

(b) CEO acknowledges that his work for Employer necessitates the disclosure to
him of Proprietary Information and materials of Employer and its affiliates as
well as of their customers and customer prospects which CEO agrees to hold in
the strictest confidence unless and until the information becomes public
knowledge through no fault of his own. “Proprietary Information” includes, but
is not limited to, knowledge, information, documents or materials or data:

 

  (i) Business information such as, but not limited to:

 

  (A) Information about marketing/business/strategic plans, analytical
techniques, market data and forecasts, production data or forecasts, and profit
data or forecasts:

 

  (B) Training programs and materials, the details of the operations of Employer
or its affiliates including compliance operations and employee manuals and
procedures, computer programs and data, internally generated forms,

 

  (C) The identity and account information of former, current or potential
customers or clients, as well as other information and records relating to such
former, current or potential customers or clients;

 

  (D) Personnel information including, without limitation, salaries, duties,
qualifications, performance levels, and terms of compensation of other
employees;

 

  (E) The development and use of certain systems, methods and processes which
Employer or its affiliates have not made public;

 

  (ii) Technical information such as, but not limited to, inventions,
technologies, know how, methods, know-how, formulae, compositions, processes,
procedures, discoveries, machines, inventions, computer programs, computer
software, compilations of industry information, databases, and similar items or
research projects;

 

8



--------------------------------------------------------------------------------

  (iii) Information pertaining to Employer’s or its affiliates future plans and
future developments such as, but not limited to, research and development or
future marketing or merchandising; and

and any other information which, if known, would be of advantage to others
competing with or doing business with Employer or its affiliates or any of their
customers or potential customers, or would be of disadvantage to Employer, its
affiliates or any of their customers, whether or not subject to patent,
trademark, or trade secret. As part of his commitment to hold this information
in strictest confidence, CEO promises that he will not, during the Term or at
any time after Term use for himself or others, directly or indirectly, or
divulge or convey to any person not specifically authorized by Employer, any
Proprietary Information. This promise does not extend, however, to his use,
communication or disclosure of such Proprietary Information (i) as is
specifically required in the ordinary course of performing his job with
Employer, (ii) to such use, communication or disclosure as is authorized in
writing by the Board of Directors of Employer, (iii) when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of Employer or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order CEO to divulge, disclose, or make
accessible such information, (iv) as to such confidential information that
becomes generally and lawfully known to the public or trade without CEO’s
violation of this Paragraph 12, or (v) to CEO’s attorney and/or his personal tax
and financial advisors as reasonably necessary or appropriate to advance CEO’s
tax, financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Proprietary Information by an Exempt
Person shall be deemed to be a breach of this Paragraph 12 by CEO.

(c) Further, CEO agrees that both while he is an employee of Employer, and after
termination, for any reason, of his employment with Employer, he will take at
Employer’s request and expense any and all reasonable and lawful measures to
prevent the unauthorized use and disclosure of Proprietary Information and to
prevent unauthorized persons or entities from obtaining or using Proprietary
Information. During the same period, CEO further agrees to refrain from taking
any actions which would constitute or facilitate the unauthorized use or
disclosure of Proprietary Information except in the ordinary course of his
duties. CEO specifically promises (except in the ordinary course of performing
his duties), he shall not copy or cause to be made any copies, facsimiles,
recordings, reproductions, sample, abstracts or summaries of any Proprietary
Information, or to remove the same from Employer’s or its affiliates premises.

(d) CEO further agrees and promise to return to Employer upon request, or
immediately without request when his employment ends for whatever reason, any
and all materials of any sort and in whatever form (including all copies of such
materials) relating in any way to Employer’s or its affiliates business and in
any way obtained by him during the period of his employment with Employer which
are in his possession or control. CEO further agrees that he will not retain any
copies of any of the foregoing, and will so represent and verify in writing to
Employer upon termination of his employment.

 

9



--------------------------------------------------------------------------------

(e) CEO agrees to return all materials, software and equipment which are the
property of Employer or its affiliates at the end of his employment.

13. Ownership of Intellectual Property and Business Opportunities. CEO agrees
that all work of any type that he has or will prepare or conceives relating to,
or as a result of, his employment with Employer or its affiliates (the “Work”)
is and will be the absolute property of Employer and may be modified, used and
reused by Employer with no restrictions. The Work will include, but will not be
limited to, new ventures, business relationships, ideas, inventions,
discoveries, reports, drafts, notes of research, audits, know-how, trade
secrets, budget analysis, software programs, databases, documentation, drawing
and design, work product, renderings, sales and marketing plans, computer codes,
artwork and descriptions, whether completed or in the process of creation, in
any form whatever. CEO agrees that any and all intellectual property and
business opportunities which has arisen or will arise from the Work shall be the
sole property of Employer. All Work performed or created during CEO’s employment
with Employer or its affiliates is or will be a “work made for hire” for
Employer under the copyright laws of the United States. In the event any of the
Work is for any reason deemed not a “work made for hire” or is not copyrightable
material, then in consideration of the compensation which has been or will be
paid to CEO by Employer during his employment, CEO hereby sells and assigns to
Employer all intellectual property rights and ownership, including all
copyrights, patents, trade secrets and other proprietary rights, to any and all
Work produced by CEO during his employment with Employer or its affiliates. CEO
further agrees to execute any and all documents, which from time to time become
necessary, to effectuate the assignment of those rights to Employer.

14. Non-Compete and Non-Solicitation Provisions. CEO recognizes that his
employment with Employer affords him access to key confidential and strategic
information concerning Employer and its plans and close contact with Employer’s
customers, as well as access to information about them, which information and
contacts are of great importance to Employer’s business. Therefore, in
consideration of his continued employment by Employer, CEO agrees that for a
period of 18 months immediately following the termination of his employment by
either party for any reason that CEO shall not:

(a) Directly or indirectly, by, through, for or on behalf of others, own,
manage, operate, join, control or participate in the ownership, management,
operation, or control of, permit the use of his name by any business activity,
or be connected in any manner (such as in a capacity as an owner, director,
officer, shareholder, employee, manager, agent, advisor, consultant, independent
contractor, or similar capacity), with any Competing Business. For purposes of
this Agreement, “Competing Business” means any entity or person now existing or
hereafter created which is engaged in or about to become or seeking to become
engaged in research, development, production, marketing or selling any Competing
Product(s). “Competing Product(s)” means product(s). process(es), or service(s)
which compete directly or indirectly with Employer’s product(s), process(es), or
service(s) in use, being researched or developed or in the process of becoming
researched or developed as of the date of the termination of CEO’s employment.

 

10



--------------------------------------------------------------------------------

(b) Directly or indirectly, by, through, for or on behalf of others, own,
manage, operate, join, control or participate in the ownership, management,
operation, or control of, or be connected in any manner (such as in a capacity
as an owner, member, director, officer, shareholder, employee, manager, agent,
advisor, consultant, independent contractor, or similar capacity), with any
business now existing or hereafter created, that is engaged in any of the
following: (i) calling upon, soliciting, diverting, taking away or accepting
business from any past or current customer or client of Employer or its
affiliates, (ii) requesting, inducing, counseling or advising any past or
current customer or client of Employer or its affiliates to cease or refrain
from doing business with Employer or FCStone; (iii) soliciting for employment,
retaining or employing, or becoming employed by, any past or present employee of
Employer or its affiliates; or (iv) requesting, inducing, counseling or advising
any other employee of Employer or its affiliates to leave the employ, of or
cease affiliation with, Employer or its affiliates.

(c) Directly or indirectly, by through, for or on behalf of others, whether
individually or in a capacity as an owner, member, director, officer,
shareholder, employee, manager, agent, advisor, consultant, independent
contractor, or similar capacity, in any way interfere with, or counsel or permit
others to interfere with, Employer or its affiliates, or disparage Employer, its
affiliates or their officers, directors, employees, agents and representatives,
including but not limited to the good business reputation of Employer, its
affiliates or their officers, directors, employees, agents and representatives.
Employer agrees that its Board members in place at the time of the execution of
this Agreement will not disparage CEO, including but not limited to his good
business reputation. Employer and CEO agree and understand that nothing in this
Sub-paragraph 14(c) or this Agreement is in anyway intended to prohibit, limit,
or prevent CEO or Employer or Employer’s Board members or employees from
providing truthful testimony in a court of law, to a regulatory or law
enforcement agency or pursuant to a properly issued subpoena, and such testimony
would not be deemed to be a violation of this Sub-paragraph 14(c).

(d) CEO agrees to keep Employer advised of his employment status during the two
year term of the non-competition and non-solicitation provisions. CEO further
agrees to advise any prospective employer of his obligations under Paragraphs
12-14.

(e) Notwithstanding the provisions of this Paragraph 14, CEO may have an
ownership interest of 1% or less in any publicly held company without violating
his obligations under this Paragraph 14. The parties further agree it would not
be a violation of CEO’s obligations under this Paragraph 14 for CEO to be
employed by or otherwise associated with a business or entity of which a
subsidiary, division, segment, unit, etc. is a Competing Business; provided that
CEO shall have no direct or indirect responsibilities or involvement with the
Competing Business subsidiary, division, segment, unit, etc. and CEO shall not
breach his confidentiality obligations to Employer.

CEO ACKNOWLEDGES THAT THE BUSINESS OF EMPLOYER AND ITS AFFILIATES IS A WORLDWIDE
BUSINESS AND IS SUCH THAT PERSONAL RELATIONSHIPS WITH CUSTOMERS AND GOOD WILL
ARE IMPORTANT AND OF

 

11



--------------------------------------------------------------------------------

SIGNIFICANT VALUE TO EMPLOYER, THAT THE BUSINESS IS PRIMARILY CONDUCTED BY
TELEPHONE OR ELECTRONIC COMMUNICATION SUCH THAT GEOGRAPHIC LOCATION IS NOT
CRITICAL TO THE CONDUCT OF SUCH BUSINESS; THAT EMPLOYER AND ITS AFFILIATES HAVE
INVESTED AND WILL INVEST SUBSTANTIAL RESOURCES IN THE DEVELOPMENT OF THEIR
BUSINESSES, AND THAT THE FOREGOING COVENANT IS NECESSARY FOR EMPLOYER’S AND ITS
AFFILIATES PROTECTION AND TO INDUCE EMPLOYER AND ITS AFFILIATES TO MAKE SUCH
INVESTMENT. CEO FURTHER ACKNOWLEDGES AND WARRANTS THAT SUCH COVENANT IS
REASONABLE IN SCOPE AND DURATION HAVING DUE REGARD FOR THE RIGHTS OF ALL
PARTIES. CEO FURTHER ACKNOWLEDGES AND WARRANTS THAT AS A RESULT OF HIS
HIGH-LEVEL EXECUTIVE POSITION WITH EMPLOYER, HE HAS VALUABLE AND IMPORTANT
PROPRIETARY KNOWLEDGE ABOUT EMPLOYER’S BUSINESS AND THAT THERE IS THE RISK OF
INEVITABLE DISCLOSURE OF THAT PROPRIETARY KNOWLEDGE IF HE SUBSEQUENTLY WERE TO
BE EMPLOYED BY A COMPETING BUSINESS AND THUS THE PROVISIONS OF THIS PARAGRAPH
ARE NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF EMPLOYER AND ITS
AFFILIATES.

15. Remedies. CEO acknowledges and agrees:

(a) That the Proprietary Information is commercially and competitively valuable
to Employer and its affiliates and that it is vital to the success of Employer’s
and its affiliates’ business;

(b) That the unauthorized use or disclosure of said Proprietary Information, or
a violation of his promises in Paragraphs 12-14 of this Agreement would cause
irreparable harm to Employer and/or its affiliates;

(c) That by this Agreement, other similar agreements and other precautions,
Employer and its affiliates are taking reasonable steps to protect their
legitimate business interests.

(d) That the restrictions on the activities in which Employee may engage set
forth in this Agreement, and the locations and periods of time for which such
restrictions apply, are reasonably necessary in order to protect Employer’s
and/or its affiliates’ legitimate business interests; and

(e) That, in the event that CEO breaches his obligations under Paragraph 12-14,
CEO shall repay to Employer any and all severance pay that he has received
pursuant to Paragraphs 9 or 10 and any and all stock options profits realized by
CEO, and Employer shall have no further obligations to pay any severance pay
pursuant to this Agreement or any other agreement to CEO.

 

12



--------------------------------------------------------------------------------

(f) That nothing herein, including subsection (e) of this Paragraph shall limit
or prohibit Employer or FCStone from pursuing any remedies, whether in law or
equity, available for a breach or threatened breach of this Agreement, including
the right to seek injunctive relief and to recover monetary damages from CEO.
The prevailing party in any such proceeding to enforce any term or provision of
this Agreement shall be entitled to payment from the other party, in addition to
any damages that may be awarded, of their reasonable attorney fees and costs
incurred in connection with such litigation.

16. Post-Employment Cooperation. CEO agrees that, after his employment with
Employer ends, he will cooperate, in good faith and at Employer’s request, with
Employer by making himself accessible and available to provide consultation, and
truthful testimony and assistance in connection with any legal proceeding,
investigation, audit, or business matter in which Employer or any affiliated
company or its or their successors, is involved and about which CEO has personal
knowledge or information. The parties agree that this cooperation clause is not
intended to be an unreasonable burden on CEO and they agree to work in good
faith with each other to schedule the needed assistance from CEO and to be
reasonable in the requests made pursuant to this provision. Employer agrees that
(i) it shall promptly reimburse CEO for his reasonable and documented
out-of-pocket expenses incurred in connection with his rendering assistance or
cooperation pursuant to this Paragraph 16 and (ii) CEO shall be reasonably
compensated at the rate of $250 per hour for his time, in excess of 4 hours in
the aggregate, spent providing assistance or cooperation pursuant to this
Paragraph 16, to the extent allowed by law. The parties understand and agree
that CEO will be entitled to no compensation for his time spent preparing for or
testifying pursuant to a subpoena or other court or agency decision or order.

17. Notices. Any notice required or desired to be given under this Agreement
shall be deemed given if in writing sent by certified mail to CEO’s residence in
the case of CEO, or to the attention of the then-Chairman of the Board in the
case of Employer.

18. Severability and Waiver. Should any provision of this Agreement be declared
or be determined by an arbitrator or any court of competent jurisdiction to be
illegal or invalid, such provision shall be deemed no longer a part of this
Agreement, but the remaining parts, terms or provisions will remain in full
force and effect. The failure of any party at any time to require performance of
any provision of this Agreement shall in no manner affect the right to enforce
the same. A waiver by any party of any breach of any provision of this Agreement
shall not operate, or be construed as, a waiver by such party of any breach of
any other provision, or as a waiver of any later breach.

19. Assignment. CEO acknowledges that the services to be rendered by CEO are
unique and personal. Accordingly, CEO may not assign any of CEO’s rights or
delegate any of CEO’s duties or obligations under this Agreement. The rights and
obligations of Employer under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Employer.

 

13



--------------------------------------------------------------------------------

20. Governing Law. This Agreement is made and entered into in the State of
Missouri, and shall in all respects be interpreted, enforced and governed under
the laws of said State, without regard to the application of Missouri’s choice
of law rules. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

21. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof (including, without limitation, disputes under
Title VII, the ADEA, the ADA, the FMLA, and other state and federal
discrimination, employment or wage laws) shall be settled by arbitration in
Kansas City, Missouri, by an arbitrator chosen by the parties. The arbitration,
whether administered by a private arbitrator chosen by the parties or by the
American Arbitration Association, shall be conducted in accordance with the
employment dispute rules then existing of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. The parties shall be free to pursue any remedy before the
arbitrator that they shall be otherwise permitted to pursue in a court of
competent jurisdiction. The award of the arbitrator shall be final and binding.
The costs of the arbitration, including administration costs and arbitrator
fees, shall be borne by the party that incurred them. Notwithstanding this
arbitration provision, the parties agree and understand that Employer is not
required to submit a dispute involving CEO’s alleged breach of his obligation
under Paragraphs 12-14 to arbitration and may commence an action in a court of
competent jurisdiction with respect to such claim.

22. Tax-Related Matters.

(a) Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable law or regulations.

(b) Sections 280G/4999 Golden Parachute Tax. If during or after the Term, CEO
becomes subject to the excise tax (the “Parachute Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”), the parties will handle the situation in conformity with
Section 4.5 of the CIC Plan.

(c) Section 409A.

 

  (1) Full Compliance. It is the intent of the parties that all compensation and
benefits payable or provided to CEO (whether under this Agreement or otherwise)
shall fully comply with the requirements of Code Section 409A. The Company
agrees that it will not, without CEO’s prior written consent, take any action,
or refrain from taking any action, that would result in the imposition of tax,
interest and/or penalties upon CEO under Code Section 409A, and that it will
hold CEO harmless if any action it takes results in the imposition of such tax,
interest and/or penalties.

 

14



--------------------------------------------------------------------------------

  (2) Specified Employee. Notwithstanding anything contained in this Agreement
to the contrary, if CEO is a “specified employee” (determined in accordance with
Code Section 409A and Treasury Regulation Section 1.409-3(i)(2)) as of the
Termination Date, and if any payment, benefit or entitlement provided for in
this Agreement or otherwise both (i) constitutes a “deferral of compensation”
within the meaning of Code Section 409A (“Nonqualified Deferred Compensation”)
and (ii) cannot be paid or provided in a manner otherwise provided herein or
otherwise without subjecting CEO to additional tax, interest and/or penalties
under Code Section 409A, then any such payment, benefit or entitlement that is
payable during the first 6 months following the Termination Date shall be paid
or provided to CEO in a lump sum cash payment to be made on the earlier of
(x) CEO’s death or (y) the first business day of the seventh calendar month
immediately following the month in which the Termination Date occurs.

 

  (3) Expense Reimbursements. Notwithstanding anything contained in this
Agreement to the contrary, except to the extent any reimbursement, payment or
entitlement does not qualify as Nonqualified Deferred Compensation, (i) the
amount of expenses eligible for reimbursement or the provision of any in-kind
benefit (as defined in Section 409A) to CEO during any calendar year will not
affect the amount of expenses eligible for reimbursement or provided as in-kind
benefits to CEO in any other calendar year, (ii) the reimbursements for expenses
for which CEO is entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.

 

  (4) Reimbursement of Expenses in Connection with a Separation from Service.
Notwithstanding anything contained in this Agreement to the contrary, any
payment or benefit under Paragraph 9 or otherwise due to a “separation from
service” (as such term is described in Code Section 409A and the Treasury
Regulations) that is exempt from Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v) shall be paid or provided to CEO only to
the extent the expenses are not incurred or the benefits are not provided beyond
the last day of the second taxable year of CEO following the taxable year of CEO
in which the separation from service occurs; provided, however that Employer
reimburses such expenses no later than the last day of the third taxable year
following the taxable year of CEO in which the separation from service occurs.

 

15



--------------------------------------------------------------------------------

  (5) Involuntary Separation due to Good Reason. Notwithstanding anything
contained in this Agreement to the contrary, CEO may only terminate his
employment for Good Reason in accordance with Paragraph 10 only if such
termination of employment complies with Treasury Regulation Section 1.409A-1(n)
(2). It is the intent of the Parties that the definition of Good Reason and the
separation-from-service procedures specified in Paragraph 10 fully comply with
Treasury Regulation Section 1.409A-1(n) (2).

 

  (6) Tax Gross-Ups. Notwithstanding anything contained in this Agreement to the
contrary, all tax gross-ups provided in connection with any payment made
pursuant to this Agreement shall be paid by the end of CEO’s taxable year next
following CEO’s taxable year in which CEO (or Employer on his behalf) remits the
related taxes, and which shall otherwise fully complies with Treasury Regulation
Section 1.409A-3(i) (1) (v).

 

  (7) Dispute Resolution Payments. Provided that if such costs are not
reimbursed in connection with a dispute exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(11), then such payment shall be made by
Employer to CEO in the year following the year in which the dispute is resolved.

(d) Section 83. It is the intent of the parties that all LTI compensation that
is equity-based incentive compensation be taxed under Code Section 83. CEO may –
but is not obligated to – make an election under Code Section 83(b) within 30
days of the date of grant of any equity-based Full-Value Award.

23. CEO’s Legal Costs. Employer agrees to reimburse CEO for the reasonable costs
and expenses, including attorneys’ fees and other outside advisor fees, which he
incurs in the negotiation of this Agreement, prior to its execution. CEO shall
provide Employer with appropriate documentation evidencing these costs.

24. Entire Agreement. This Agreement contains the entire understanding of the
parties. Except as expressly provided herein, it may be changed only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

25. Controlling Document. If any provision of any agreement, plan, program,
policy or arrangement of Employer conflicts with any provision of this
Agreement, the provision of this Agreement shall control and prevail.

26. Headings. The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

16



--------------------------------------------------------------------------------

27. Counterparts. This Agreement may be executed in two or more counterparts,
and such counterparts shall constitute one and the same instrument. Signatures
delivered by facsimile shall be deemed effective for all purposes to the extent
permitted under applicable law.

 

FCSTONE GROUP, INC.     CEO By:  

/s/ Bruce Krehbiel

    By:  

/s/ Paul G. Anderson

  Chairman       Paul G Anderson Date:   6-26-08     Date:   7-10-08 By:  

/s/ David Bolte

        Secretary       Date:   6-26-08      

 

17